Citation Nr: 1741616	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-00 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with major depression in excess of 50 percent prior to December 17, 2015 and in excess of 70 percent since December 17, 2015.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1991, with subsequent Reserve service. 

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas.

In December 2016, the Veteran testified at a hearing before the undersigned at the RO.

In February 2014, the Board remanded a claim for service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD) for further development. A June 2016 rating decision granted service connection for major depressive disorder and combined it with the Veteran's service connected PTSD. The June 2016 rating also increased the combined rating from 50 percent to 70 percent


FINDINGS OF FACT

1. The Veteran's service-connected psychiatric disorder has resulted in occupational and social impairment with deficiencies in most areas of work, school, family relations, judgment, thinking and mood; but not total occupational and social impairment.

2. Since November 3, 2016, the Veteran has been unable to maintain substantially gainful employment since due to his service-connected PTSD, which is rated at 70 percent.


CONCLUSION OF LAW

1. For the entire period on appeal, the criteria for an initial rating of 70 percent, for the service-connected psychiatric disorder have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b) (1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. Beginning November 03, 2016, the Veteran has met the criteria for the assignment of TDIU. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Psychiatric Disability

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity. See 38 U.S.C.A. § 1155; Part 4. Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history. See 38 C.F.R. § 4.1. VA is required to interpret examination reports in light of the whole recorded history, reconcile the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolve any reasonable doubt regarding the degree of disability in favor of the claimant, evaluate functional impairment on the basis of lack of usefulness, and evaluate the effects of the disability upon the veteran's ordinary activity. 38 C.F.R. §§ 4.2, 4.3, 4.10. This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. The rating period on appeal of a denial of an increased rating may be one year prior to the date of receipt of the increased rating claim, provided that the evidence reflects a worsening of the disability during that one year time period. Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010); See 38 C.F.R. §§ 4.1, 4.2, 3.400 (o) (2). 

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411. Under that diagnostic code, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The symptoms listed in the criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126. Further, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See id. 

The Global Assessment of Functioning (GAF) was a scale meant to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). The Board notes that GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice. See DSM-V, Introduction, The Multiaxial System (2013). Still, the GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability. See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126 (a). 

GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, and that the examinee suffers no more than slight impairment in social, occupational, or school functioning. A GAF score of 61 to 70 indicates some mild symptoms, or that the examinee suffers from some difficulty with social, occupational, or school functioning, but that the examinee generally functions well and has some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning. A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning. A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

VA previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes. VA adopted DSM-V, effective August 4, 2014, and determined that DSM-V applies to claims certified to the Board on and after August 4, 2014. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). As the Veteran's increased rating claim was originally certified to the Board after August 4, 2014, the DSM-IV is applicable.

The Veteran's psychiatric disability is currently rated as 50 percent disabling prior to December 17, 2015, and 70 percent disabling from that date forward.

VA treatment records received on February 03, 2017 show that in November 2014, the Veteran reported to his physician that his mental condition was getting worse. He reported that the worsening of symptoms had begun three years earlier (in 2011). See VA treatment records at p 5 of 212.

Other evidence of record includes a letter on January 30, 2015 from Dr. A. Sethupathi stating that the Veteran was under his care for posttraumatic stress disorder and was currently "stressed out" at work. The doctor observed that the Veteran's interaction with customers at work had exacerbated his symptoms and that the Veteran should be working at a position that did not require dealing with people. The examiner also noted that the Veteran was to be off work for two days in November, 2014 and would be re-evaluated on December 11, 2014.

Records from North Texas Veterans Health Care System show continuous treatment for posttraumatic stress disorder.

A VA examination was conducted in December 2015. The examiner found that the Veteran did not meet the criteria for posttraumatic stress disorder but instead met the criteria for a diagnosis of major depressive disorder with anxious distress. The examiner noted that this was at least as likely as not caused by, or manifested during, the Veteran's military service. 

In a statement received on April 26, 2016, the Veteran indicated that he did not feel that his examination was adequate as the examiner became hostile causing him to "shut down."

The Veteran was afforded another PTSD examination in February 2017. At that time, the claims file was reviewed and the Veteran was diagnosed as having PTSD and major depressive disorder (MDD) (consistent with previous diagnoses). His symptoms included intrusive thoughts, distressing dreams/nightmares, flashbacks, psychological/physiological reactions to external cues, hypervigilance, exaggerated startle response, irritability; sleep disturbances, social isolation and lack of concentration/energy/motivation, as well as sadness, anhedonia, weight gain, fluctuating appetite, and passive suicidal ideations.

The examiner found occupational and social impairment with reduced reliability and productivity. The examiner opined that there had been progression in the Veteran's symptoms. He also opinioned that the Veteran had occupational and social impairment with reduced reliability and productivity stating that the Veteran worked at the VA pharmacy since 1992 to November 2016. According to the Veteran, he was irritable with conflictual relationship with others at work. Little things agitated him, but he enjoyed helping other veterans.

The examiner further reported that depressive symptoms appeared to have worsened over time; and negatively impact his mood, concentration and ability to complete simple tasks. Veteran reported being more irritable and "snappy" with others at work and having angry thoughts of harming others; but would not act on these thoughts due to the possibility of consequences. Veteran stated that he continues to grief over the death of his wife with difficulty clearing her belongings even though it has been a few years.

The above symptoms are consistent with a rating of 70 percent for PTSD and as indicated above, during a November 2014 VA appointment the Veteran reported the worsening of his symptoms had begun in 2011, as such the evidence shows that the symptoms warranting a 70 percent rating have been present during the entire appeal period.  The Board has not set an effective date for the grant, so as not to deny the Veteran the opportunity to submit evidence and argument when the RO sets the effective date.

However, a rating in excess of 70 percent is not warranted, as total occupational and social impairment has not been demonstrated.  The Veteran was able to work until approximately November 2016, albeit with difficulties; and the Veteran testified in December 2016 that he continued to have no problems working with fellow veterans and had friend who he saw at church.   See February 2017 VAX at 3. Also during the December 2016 travel Board hearing, the Veteran testified that he spent time at church and with friends. See Hearing transcript at 15. Additionally, VA treatment records received on July 11, 2017; show that the Veteran was well dressed and groomed with calm cooperative behavior. He had fluent speech. His though process was logical, linear, and directed, while his thought content contained no suicidal/homicidal ideation, grandiose ideas, or delusions. See VAMC records at 8.Thus a PTSD shedular rating of 100 percent is not warranted.

TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran met the requirements for a TDIU since November 1, 2016 when he reports he last worked. At such time, he had a combine disability rating of 90 percent with PTSD/depressive mood disorder rated at 70 percent.

ORDER

An increased rating of 70 percent for service-connected PTSD with major depressive disorder is granted.

A TDIU is granted, effective November 03, 2016.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


